DETAILED ACTION
1.	This communication is in response to the Arguments filed on 1/27/2022. Claims 1-20 are pending and have been examined. 
Response to Amendments and Arguments
2.	Applicant's arguments with respect to claim rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “determining whether the second search term is a synonym of the first search term according to the synonym list for the first search term ..”
In response, the examiner respectfully disagrees. Note that SAULS teaches a ready mechanism to find synonyms from a thesaurus which is “a given list of synonyms”: [0026] “synonym search module 200 can enable a user to search for synonyms of search terms .. module 200 can utilize or otherwise leverage a thesaurus ..” 
LAMPING teaches a ready mechanism to find synonyms from ANY given list of synonyms: [Abstract] “A method is applied to search terms for determining synonyms or other replacement terms used in an information retrieval system .. For each user query, a plurality of pseudo-queries is determined, each pseudo-query derived from a user query by replacing a phrase of the user query with a token. For each phrase, at least one candidate synonym is determined. The candidate synonym is a term that was used within a user query in place of the phrase, and in the context of a pseudo-query. The strength or quality of candidate synonyms is evaluated. Validated synonyms may be either suggested to the user or automatically added to user search strings.”
The applicant is requested to specify how, when and where is “the synonym list for the first search term” defined as a system design feature. Once that is clearly specified, it goes without saying for “(determining) the search result for the first search term as a search result for the second search term.” There is no need for such further “determining.”
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauls, et al. (US 20100333000; hereinafter SAULS) in view of Lamping, et al. (US 7636714; hereinafter LAMPING).
As per claim 1, SAULS (Title: SYNONYM AND SIMILAR WORD PAGE SEARCH) discloses “A method for processing application resources, applicable to an application server configured to push the application resources to a mobile terminal (SAULS, [0004-0005], a search tool .. searching web pages .. search results <read on application resources>; [0026], module 200 can utilize or otherwise leverage a thesaurus that can be maintained locally on the local computing device and/or remotely, such as on a server that is accessible via a network such as the Internet; [0043], the search module or tool can be more closely integrated with an application .. word processing applications), the method comprising:
receiving, from the mobile terminal, an application resource search request carrying a first search term; determining a search result for the first search term and a synonym list for the first search term, and sending the search result for the first search term to the mobile terminal; receiving, from the mobile terminal, an application resource search request carrying a second search term; [ determining whether the second search term is a synonym of the first search term] according to the synonym list for the first search term; and [ determining the search result for the first search term as a search result for the second search term ] and sending the search result for the second search term to the mobile terminal, based on a determination that the second search term is a synonym of the first search term (SAULS, [0004-0005], searching web pages .. search results; [0026], synonym search module 200 can enable a user to search for synonyms <read on a list of synonyms> of search terms that they enter into a suitably configured user 200 can utilize or otherwise leverage a thesaurus; [0056], One or more input/output devices 606 allow a user to enter commands and information to computing device 600, and also allow information to be presented to the user and/or other components or devices).”  
SAULS does not expressly disclose “determining whether the second search term is a synonym of the first search term .. determining the search result for the first search term as a search result for the second search term ..” However, the feature is taught by LAMPING (Title: Determining query term synonyms within query context).
In the same field of endeavor, LAMPING teaches: [Abstract] “A method is applied to search terms for determining synonyms or other replacement terms used in an information retrieval system .. For each user query, a plurality of pseudo-queries is determined, each pseudo-query derived from a user query by replacing a phrase of the user query with a token. For each phrase, at least one candidate synonym is determined. The candidate synonym is a term that was used within a user query in place of the phrase, and in the context of a pseudo-query. The strength or quality of candidate synonyms is evaluated. Validated synonyms may be either suggested to the user or automatically added to user search strings.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LAMPING in an alternate word/phrase searching system (as taught by SAULS) to determine synonyms for extended search for application resources.
As per claim 2 (dependent on claim 1), SAULS in view of LAMPING further discloses “wherein determining the search result for the first search term comprises: querying for at least one application resource from an application resource library, wherein a matching degree between a name of each of the at least one application resource and the first search term is greater than a preset matching degree; generating a push sequence for the at least one application resource; and determining the push sequence as the search result for the first search term (SAULS, [0004-0005], searching web pages .. search results <read on application resource library and push sequence which can be broadly interpreted>; [0002], searching for a text string that has an exact or partial match <read on matching degree> with a search string entered by the user; [0030], when a user enters a search term via a user interface, the search tool can search for not only exact matches, but it can also ascertain, from a suitably configured source of syntactically similar words, one or more syntactically similar words <read on matching degree> associated with the search term .. The search tool can then search one or more pages of interest for not only exact matches, but also for these similar matches as well).” 
As per claim 4 (dependent on claim 1), SAULS in view of LAMPING further discloses “wherein determining the synonym list for the first search term comprises one of: querying a pre-stored synonym library by using the first search term as a query identity, {YB:00985823.DOCX }-26-and determining a synonym list containing the first search term as the synonym list for the first search term (SAULS, [0026], synonym search module 200 can enable a user to search for synonyms of search terms that they enter .. module 200 can utilize or otherwise leverage a thesaurus <read on pre-stored synonym library>; [0002], searching for a text string that has an exact or partial match with a search string entered by the user <read on a ready mechanism to determine a synonym from a synonym list>); or querying for search terms from the pre-stored synonym library and establishing the synonym list for the first search term according to the search terms, wherein for each of the search terms, a name thereof has n same words as the first search term, and n is greater than or equal to a preset threshold.”  
claim 5 (dependent on claim 1), SAULS in view of LAMPING further discloses “determining whether a name of a new application resource is a synonym of the first search term when the new application resource is added to an application resource library; and adding the name of the new application resource to the synonym list for the first search term based on a determination that the name of the new application resource is a synonym of the first search term (SAULS, [0005], searching web pages <read on application resource library where new application resources are constantly added. Also see MOHAMED below>; [0002], searching for a text string that has an exact or partial match with a search string entered by the user; [0030], when a user enters a search term via a user interface, the search tool can search for not only exact matches, but it can also ascertain, from a suitably configured source of syntactically similar words, one or more syntactically similar words associated with the search term .. The search tool can then search one or more pages of interest for not only exact matches, but also for these similar matches as well; LAMPING, [Abstract], For each phrase, at least one candidate synonym is determined. The candidate synonym is a term that was used within a user query in place of the phrase .. Validated synonyms may be either suggested to the user or automatically added to user search strings <also read on a ready mechanism to add found synonyms to the list of synonyms>).” 
As per claim 6 (dependent on claim 1), SAULS in view of LAMPING further discloses “determining whether the second search term is a term in the synonym list for the first search term (SAULS, [0002], searching for a text string that has an exact or partial match with a search string entered by the user <read on a ready mechanism to determine a synonym from a synonym list>; [0026], synonym search module 200 can enable a user to search for synonyms <read on a ready mechanism to generate a synonym list> of search terms) or determining whether a synonym list for the second search term is the same as the synonym list for the first search term, wherein the first search term is in the synonym list for the first search term and the second search term is in the synonym list for the second search term.”  
As per claim 7 (dependent on claim 1), SAULS in view of LAMPING further discloses “wherein the search result for the first search term comprises application resources corresponding to synonyms in the synonym list for the first search term (SAULS, [0004-0005], searching web pages .. search results <read on application resource >; [0030], when a user enters a search term via a user interface, the search tool can search for not only exact matches, but it can also ascertain, from a suitably configured source of syntactically similar words, one or more syntactically similar words associated with the search term .. The search tool can then search one or more pages of interest for not only exact matches, but also for these similar matches as well).” 
Claims 8-9, 11-14 (similar in scope to claims 1-2, 4-7) are rejected under the same rationale as applied above for claims 1-2, 4-7. SAULS also teaches: [0019] “System 100 includes a computing device 102 having one or more processors 104, one or more computer-readable media 106 and one or more applications 108 that reside on the computer-readable media and which are executable by the processor(s).”
Claims 15-16, 18-20 (similar in scope to claims 1-2, 4-6) are rejected under the same rationale as applied above for claims 1-2, 4-6. SAULS also teaches: [0019] “System 100 includes a computing device 102 having one or more processors 104, one or more computer-readable media 106 and one or more applications 108 that reside on the computer-readable media and which are executable by the processor(s).”
s 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over SAULS in view of in view of LAMPING, and further in view of Mohamed, et al. (US 20130111460; hereinafter MOHAMED).
As per claim 3 (dependent on claim 2), SAULS in view of LAMPING further discloses “wherein the push sequence comprises resource information and a display order of the at least one application resource, and [ the resource information at least comprises a name, a size, a number of installations, and popularity of the at least one application resource ] (SAULS, [0004-0005], searching web pages .. search results <read on resource information>; [0032], The search results can be displayed in any suitable way).”
SAULS in view of LAMPING does not expressly disclose “the resource information at least comprises a name, a size, a number of installations, and popularity of the at least one application resource ..” However, the feature is taught by MOHAMED (Title: Method and system for localizing an application on a computing device).
In the same field of endeavor, MOHAMED teaches: [0102] “Upon determining which applications installed on the mobile device at 308 are unlocalized, the localization application downloads a list of applications for which localizations are available from the localization server 20 (312). In particular, the localization application sends a request for this list to the localization server 20. In response, the localization server 20 transmits a copy of the localization registry to the mobile device 28. As previously noted, the localization registry includes the name, version, URL, file size, and installation destination for each translated resource file on the localization server 20.” MOHAMED also teaches: [0092] “The method 100 commences with the selection of an application for localization (110). The application may be selected based on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MOHAMED in an alternate word/phrase searching system (as taught by SAULS and LAMPING) to provide resource information for to-be-searched and searched application resources.
Claims 10, 17 (similar in scope to claim 3) are rejected under the same rationale as applied above for claim 3. SAULS also teaches: [0019] “System 100 includes a computing device 102 having one or more processors 104, one or more computer-readable media 106 and one or more applications 108 that reside on the computer-readable media and which are executable by the processor(s).”
Conclusion 
5.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		3/1/2022Primary Examiner, Art Unit 2659